Exhibit 10.3

 

CONSULTING AND SERVICES AGREEMENT

 

THIS CONSULTING AND SERVICES AGREEMENT (the “Agreement”) is made and entered
into as of this 1st day of March 2016, by and between EZTD Inc., a Delaware
corporation having its principal place of business at 6 Koifman Street, Gaon
House 13th Floor, Tel Aviv, Israel (the “Company”), and Gustavo Perrotta, an
individual having an address at 50 Curzon St., London, United Kingdom (the
“Consultant”) (the Company and the Consultant shall additionally be referred to
as each, a “Party” and collectively, the “Parties”).

 

WHEREAS, the Company wishes to engage the Consultant as an independent
contractor to serve as the Executive Chairman of the Board of Directors of the
Company (the “Board”); and

 

WHEREAS, the Consultant agrees to provide the services and to serve as the
Executive Chairman of the Board for the compensation and otherwise in accordance
with the terms and conditions contained in this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, accepted and agreed to, the Parties, intending to be legally
bound, agree to the terms set forth below.

 

1.TERM.

 

The independent contractual relationship pursuant to this Agreement shall
commence on the date of this Agreement (the “Effective Date”), and shall
continue unless terminated earlier pursuant to Section 4 hereof (the “Term”).

 

2.ENGAGEMENT AND SERVICES.

 

2.1. Subject to the terms and conditions set forth herein, the Company hereby
retains the Consultant on a consulting and advisory basis and as an independent
contractor to serve as the Executive Chairman of the Board to promote the
Company’s affairs (the “Services”), and the Consultant hereby accepts such
engagement. The Consultant will report directly to the Board.

 

2.2. During the Term, the Consultant shall attend all Board meetings in person
or via conference call, Board and management conference calls as may be
reasonably necessary or appropriate, make himself available to the Company at
mutually convenient times and places and perform such other duties and
responsibilities as may be reasonably necessary in connection with serving as
Chairman of the Board.

 

2.3. The Consultant shall perform the Services diligently and faithfully, use
his best efforts to promote the interests of the Company and comply with his
fiduciary duty obligations as imposed by Delaware law. The Consultant shall at
all times act as a fiduciary in the service and best interests of the Company.

 



 
 

 

2.4. The Consultant shall devote 80 hours a month for the performance of the
Services hereunder.

 

2.5. Without limiting any other obligation of the Consultant, the Consultant
shall perform the Services in compliance with all applicable laws, rules, or
regulations including, without limitation, the laws of the state of Delaware,
U.S. federal and state securities laws and regulations. The Consultant shall
obtain all permits, permissions or authorizations required to comply with those
laws, rules, or regulations (to the extent applicable) in connection with the
engagement contemplated hereunder and the performance of the Services.

 

2.6. The Consultant represents and warrants that in performing the Services
contemplated by this Agreement he will not infringe or violate any third party’s
trade secrets, proprietary information, trademark, copyright, patent or other
intellectual property or proprietary rights of any kind or nature. The
Consultant will not undertake to perform any services that would violate his
obligations under this Agreement.

 

2.7. The Consultant represents and warrants that it is not a party to or
otherwise subject to or bound by the terms of any contract, agreement, or
understanding which in any manner would limit or otherwise affect its ability to
perform the Services or any obligation under this Agreement.

 

2.8. The Company shall at all times during the term of this agreement have in
force suitable directors and officers liability insurance for the benefit of the
Consultant.

 

3.COMPENSATION.

 

3.1. In consideration for the performance of the Services by the Consultant
during the Term, the Company shall pay the Consultant a monthly consulting fee
in the aggregate amount of USD 15,000 (the “Compensation”) plus any
out-of-pocket expenses incurred in connection with the performance of the
Services hereunder.

 

3.2. During the Term, the Compensation shall be paid to the Consultant on the
25th day of each calendar month starting on the Effective Date, to the following
bank account or to an alternative bank account as may be designated from time to
time in writing by the Consultant.

 

Account Name: Gustavo Perrotta

Account No.: 50975516

Bank Name:_Barclays

IBAN: GB72 BARC 2026 8850 9755 16

BIC/SWIFT: BARCGB22

 

3.3. Any out-of-pocket expenses reasonably incurred in connection with the
Services provided under this Agreement shall be paid to the Consultant against
an invoice validly issued, in accordance with applicable law, at the end of each
calendar month under this Agreement.

 



 2 

 

 

3.4. The Consultant shall be solely responsible for the payment of, and agrees
to pay all income, social security or other taxes of any kind incurred as a
result of the Compensation, and for all obligations, reports and timely
notifications relating to those taxes. The Company shall have no obligation to
pay or withhold or pay any sums for those taxes.

 

4.TERMINATION.

 

4.1. Each Party shall be entitled to terminate this Agreement with immediate
effect at any time for any reason or without cause by delivering a ninety (90)
days prior written notice to the other Party.

 

4.2. Notwithstanding anything contained herein to the contrary, it is agreed
that the Company may terminate the Services for Cause (as hereinafter defined)
at any time during the Term, effective within seven days after giving the
Consultant written notice of such termination. As used herein, the term “Cause”
will mean any of the following events:

 

       (i)      the Consultant is convicted of any felony;        
     (ii)     the Consultant is convicted of any misdemeanor involving moral
turpitude, if in the reasonable good-faith judgment of the Company such
conviction has or could materially damage the reputation of the Company or is
likely to materially interfere with the Consultant’s performance of his duties
hereunder;              (iii)    the Consultant commits a material breach of
this Agreement or engages in a willful failure to carry out the Services
hereunder; and              (iv)    the Consultant commits a breach of any
material fiduciary duty owed to the Company, gross negligence, gross
malfeasance, gross nonfeasance or willful misconduct in the performance of his
Services, including, without limitation, criminal dishonesty, fraud,
embezzlement or theft; a material violation of any Company or other external
(e.g., professional) code of conduct to which the Consultant may be subject; and
any act or failure to act that the Consultant knows or reasonably should know is
or likely to be materially injurious to the business or reputation of the
Company.

 

Notwithstanding anything contained herein to the contrary, it is agreed that the
Consultant may terminate the Services immediately if the Company commits a
material breach of this Agreement.

 

5.CONFIDENTIALITY.

 

5.1. Nondisclosure of Confidential Information. During the Consultant’s
engagement hereunder and after such engagement ends for any reason, the
Consultant will hold in strict confidence and will not disclose, use or publish
in any manner (including, without limitation, in print, audio or video or in any
manner, on-line or through internet, mobile or cloud based transmission) any
Confidential Information (as defined below) of the Company, except as may be
required in the performance of the Services hereunder or with the prior written
authorization of the Company. The Consultant agrees and recognizes that all
Confidential Information shall at all times be the sole and exclusive property
of the Company and its assigns or successors in interest.

 



 3 

 

 

5.2. Definition of Confidential Information. The term “Confidential Information”
shall include but not be limited to (i) trade secrets, documentation, designs,
schematics, catalysts, settings, hardware designs, programming, processes,
specifications required to produce material, research and development
techniques, ideas, processes, products, handbooks, manuals, machines,
compositions, methods, formulas, source and object codes, data, programs,
patents, patent applications, know-how, improvements, research projects,
formats, discoveries, developments, designs, drawings, techniques, system
documentation, special hardware, related software development, computer software
and programs, electronic codes; (ii) plans for research, development, new
products, marketing and selling, business and strategic plans, budgets and
financial statements, licenses, prices and costs, suppliers and customers; (iii)
information concerning sales, sales volume, sales and marketing methods,
financial performance, sales proposals, identity of clients, kind of client
purchases, sources of supply; (iv) any other confidential or proprietary
information belonging to or relating to the business affairs of the Company. The
term Confidential Information is to be broadly defined and construed to and for
the benefit of the Company, and includes any and all information that has or
could have commercial value or other utility in the business in which the
Company is engaged or contemplates engaging in, and all information of which the
unauthorized disclosure could be detrimental or adverse to the their interests.

 

5.3. Exceptions. The term “Confidential Information” shall not include
information that (i) is or becomes known to the general public through no breach
of an obligation of secrecy by the Consultant, (ii) is disclosed in written
form, under no obligation of secrecy, to the Consultant by another party having
a legal right to disclose it; or (iii) the Consultant is required to disclose,
pursuant to the terms of a subpoena or other lawful process issued by a court or
governmental regulatory agency with jurisdiction over the Company, provided
however, that the Consultant shall to the extent practicable give timely notice
to the Company of such required disclosure and shall disclose such information
only to the extent required.

 

6.THE NATURE OF THE CONTRACTUAL RELATIONSHIP.

 

6.1. The Consultant shall be an independent contractor in the performance of the
Services hereunder. This Agreement shall not be interpreted as creating an
association, joint venture, or partnership relationship between the Parties or
as imposing any employment, or partnership obligation, or liability on any
Party.

 

7.APPLICABLE LAW.

 

7.1. This Agreement and the rights and obligations of the Parties hereunder
shall be construed, enforced, governed in accordance with the laws of the State
of New York, without giving effect to conflict of law principles.

 



 4 

 

 

8.SUBMISSION TO JURISDICTION.

 

8.1. Each Party agrees that all legal proceedings concerning the interpretations
and enforcement of this Agreement and the engagement contemplated hereunder
shall be commenced exclusively in the state and federal courts sitting in New
York County. Each Party hereby irrevocably submits to the exclusive jurisdiction
of the courts of the State of New York located in New York County and the United
States District Court for the Southern District of New York for the adjudication
of any dispute hereunder or in connection herewith.

 

9.MISCELLANEOUS.

 

9.1 This Agreement represents the entire agreement between the Parties with
respect to the subject matter hereof. This Agreement may be executed in any
number of counterparts and by different Parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and when a counterpart has been executed by each of the Parties hereto, all of
the counterparts, when taken together, shall constitute one and the same
agreement. This Agreement may not be modified or amended, and no breach shall be
deemed to be waived, unless agreed to in writing by the Parties.

 

 

 

 

 

SIGNATURE PAGE IMMEDIATELY FOLLOWS


 



 5 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed and delivered on and as of the Effective Date. 

 

On behalf of the Company:

 

EZTD, Inc

 



By:     Name: Shimon Citron   Title: Chief Executive Officer  

 

 

The Consultant:         Gustavo Perrotta  

 

 

6



 

 

